Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 8-9, 14 are currently amended.
Claims 2, 4, 10 are cancelled.
Claims 5-7, 11-13 are previously presented.

The claim scope has been changed through additional patentable weight being given to the structure and functions of the controller not as intended uses of the controller, but functions that the controller must perform out-of-the-box, and through inclusion of a frame and its attachment to the various structures.  As a result, the altered grounds of rejection were necessitated by the claim amendments and this OA can properly be made Final.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/22/2021, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims under that statute have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are:
Regarding claim 1, ll. 7-9 “the first controller that is configured to …” is taken to NOT invoke 35 U.S.C. 112(f) in accordance with the specification.
	Regarding claim 1, ll. 10-11, “the first output that is configured to…” is taken to NOT invoke 35 U.S.C. 112(f) in accordance with the specification.
	Regarding claim 1, ll. 15-17, “the second controller that is configured to…” is taken to NOT invoke 35 U.S.C. 112(f) in accordance with the specification.
	Regarding claim 1, ll. 18-20, “the second output that is configured to…” is taken to NOT invoke 35 U.S.C. 112(f) in accordance with the specification.
	See MPEP 2181(II)(A).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5-6, 8-9, 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audibert (US 2009/0216375) and further in view of Shirahata (US 2004/0005372), Maru (US 2003/0198701), Sicilia (US 2009/0297648), and Chao (US 2005/0129794).

	Regarding claim 1, 3, & 9 Audibert discloses an injection molding system (treated as an apparatus – See MPEP 2111.04, see Fig. 1) comprising an injection molding machine (machine 4 of [0038]) and a peripheral device (see manipulator 2 of [0046]) connected to the injection molding machine (see Fig. 1), wherein 
	The injection molding machine includes:
	A movable mold (movable machine part 5 of [0038]) configured to hold an object (article worked upon – see molded article) therein (Id.);
	A first driver (actuator of [0039]) (what follows is an intended use) that moves the movable mold;
	A first controller (see controller 10 of [0039], [0007]) that is configured to execute a program (see abs, [0012], [0015]) that when executed, calculates a first relative position information ([0040] – the distance cited, the distance between the movable part and the stationary part, is a first relative 
	A first output (output means of [0037]-[0038]) that is configured to execute a program that when executed, outputs the first relative position information (Id.; “The robot controller includes software so well as hardware, such as input and output means, a processor unit including one or more central processing units (CPU) for handling main functions of the robot controller such as executing robot control programs, performing path planning, providing orders to the axis controller.”) calculated by the first controller (processor unit and central processing units – multiple controllers are envisaged by the cited prior art) to the peripheral device (manipulator 2), and
	The first reference position is a predetermined position of the first connector (Id.),
the injection molding machine further includes a first connector (see Fig. 1 – Examiner has interpreted that the first connector is the part that interacts with the mold interface on the robot hand) connected to the peripheral device.

	Audibert discloses a peripheral device (see manipulator 2 of [0046]) connected to the injection molding machine.

	Audibert does not disclose that a frame (a rigid structure that surrounds or encloses something) on which the movable mold and the first driver are mounted is present, nor that the first connector is directly attached to the frame, nor wherein the peripheral device includes:
	A movable hand clamp configured to remove an object form the movable mold;

	A second controller that is configured to execute a program that when executed, calculates second relative position information on a relative position of a second movement position of the movable hang clamp in relation to a second reference position of the peripheral device; and
	A second output that is configured to execute a program that when executed, outputs the second relative position information calculated by the second controller to the injection molding machine.
	Audibert recognizes that there may be multiple controllers which feed information from one to the other in the apparatus.  [0017]. There is a robot controller and a machine controller which are inter-connected and send data from one to the other.
[AltContent: arrow][AltContent: textbox (First connector)][AltContent: textbox (System is entire apparatus as shown in Fig. 1
Injection molding machine (4)
Peripheral device (2&3)
Movable mold (5)
First driver (actuator of [0039])
Frame (implicit)
First controller (10 of [0039], [0007])
Movable hand clamp (see Shirahata))]
    PNG
    media_image1.png
    763
    512
    media_image1.png
    Greyscale

In the same field of endeavor of injection molding and automated molded article removal (see title, abs), Shirahata discloses a mounting base 24 (frame, [0027]) to which the robot is attached. 
Shirahata discloses wherein the peripheral device (see robot 20 of [0027]) includes:
	A movable hand clamp (see hand 23 of [0027]) configured to remove an object form the movable mold (Id.);
	A second driver (see servomotors of [0034]) that moves the movable hand clamp;
	A second controller (see [0029]-[0031]) that is configured to execute a program that when executed, calculates second relative position information on a relative position of a second movement 
	The controller of Shirahata is interpreted as the second controller.  See controller 30 of [0032]-[0039]. 
However, Examiner notes multiple controllers could replace a single controller as a separation of their hardware and software programming.  See MPEP 2144.04(V)(B) and (C).  To make the multiple controllers of the cited references from a single controller would have been an exercise of making separate and within the level of skill of one of ordinary skill in the art.
	Doing so allowed for the benefit of improved interference avoidance operations which decreased damage to the structures of the apparatus.  This was desirable in Audibert.  Id.
	Shirahata, further, had the benefit that it allowed for the improvement of the dexterity, degrees of freedom and extent of control over the manufactured object placement.  Furthermore, the controller allowed for the interference between an ejector and the mold and the product removing unit to be avoided.  See [0009].  This too was desirable in the apparatus of Audibert.

[AltContent: textbox (Robot (movable hand clamp 23 of [00052])
Controller ([0044]))]	
    PNG
    media_image2.png
    794
    505
    media_image2.png
    Greyscale

	
The combination Audibert/Shirahata disclose a second output that is configured to execute a program that when executed, outputs the second relative position information calculated by the second controller to the injection molding machine, wherein
The peripheral device further includes a second connector connected to the injection molding machine and configured to receive the first connector,
the second reference position is a position of the second connector corresponding to the first reference position,
	An inter-reference relative position on a relative position between the first reference position and the second reference position is the same position, and
or (Markush grouping, only one of two limitations is required to read on the claim – see MPEP 2117) to prevent the movable hand clamp from damaging the injection molding machine by contact.
	In the same field of endeavor of injection molding apparatuses (see title), Maru discloses a frame on which the first movable mold and the first driver are mounted.  [0053] and Fig. 1.
	Maru discloses that a controller can control the movement of the apparatus structures ([0063]).
	Maru had the benefit that it allowed for the creation of an injection molding apparatus with only one cell assembly, and the tiered frame may be provided with storage sections in three or more stages.  [0101].  This was desirable in the apparatus of Audibert.
	The combination Audibert/Shirahata/Maru does not disclose that the robot arm/peripheral device is attached to the frame.
	In the same field of endeavor of injection molding, Sicilia discloses that the arm tool/robot arm is attached to a frame. [0093].
Sicilias attachment to the frame is a known configuration of these systems. In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to add the frame of Sicilia to the apparatus of Audibert. Sicilia discloses having the arm tool and 
	See MPEP 2144.04(VI)(B) regarding duplication of essential working parts.  That there is a second output/screen allowed for the user to, simultaneous to the data display/output in a different location, view the calculated second relative position information while using either the molding apparatus or the robot, and/or standing in different locations.  Therefore, there was motivation to duplicate the essential working parts of Audibert.  

	That the inter-drive relative position is calculated between the first and second relative position information from two separate controllers is not disclosed by Audibert or any of the other cited references.
	In the same field of endeavor of injection molding (see title), Chao discloses a controller configured to perform interference avoidance operations.  [0005].  This required comparing/subtraction of relative positions of two servomotors as claimed in the first and second drivers’ first and second relative position information.  Id.
	Addition of the controller (76) of Chao to the apparatus of Audibert would have had the benefit of reducing damage to the mechanical connecting means.  Id.  This was desirable in Audibert.
The cited combination renders obvious a controller configured to perform interference avoidance operations. This required comparing/subtraction of relative positions of two servomotors as claimed in the first and second drivers’ first and second relative position information.
That the first or second controller performs the recited functions as opposed to the other controllers is considered a rearrangement of essential working parts as considered by one of ordinary skill in the art before the effective filing date.  See MPEP 2144.04(VI)(C).
Furthermore, the controller functions can be considered the automating of a manual activity.  See MPEP 2144.04(III).  One of ordinary skill in the art would understand that the controller function paired with the claimed robot arm is replacing manual activity of removal of object from the mold.  This had the benefit of reducing labor costs.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the robot hand of Shirahata, duplicate the output device of Audibert, adding the frame structure attachments of Sicilia, and the controller of Chao to the apparatus of Audibert. The combination would have had the benefit that it allowed for the performing of an interference avoidance operation, it allowed two users to view the first and second relative position information, it allowed for storage sections in three structures, and it speeded up the improvement process and improved the equipment for transferring and cooling the batches of molded preforms as they are moved from the injection mold and up to the subsequent stages and systems.
	
	Regarding claim 3, see the rejection of claim 1 above which is a substantially a duplicate claim where only the first controller must perform the recited functions rather than one of the first and second controllers as recited in claim 1.  Since the first and second controllers are very similar and only one must perform the recited functions, the one that does perform the last claim limitation in the combination is taken as the first controller.  Examiner has construed that there are not recited functions different between the first and second controllers combined and that shifting the functions from one controller to the other is a rearrangement of hardware and/or programming as understood by one of ordinary skill in the art before the effective filing date.
.

5, Audibert does not disclose wherein the first controller is configured to instruct the first driver to perform an interference avoidance operation on the basis of the inter-drive-unit relative position.
	In the same field of endeavor, Shirahata/Chao discloses a controller configured to instruct the first driver to perform an interference avoidance operation on the basis of the inter-drive unit relative position (taken as the difference between the first and second relative position information).
	Doing so had the benefit that it prevented damage to the apparatus and the molded article.  Id.  This was desirable in the apparatus of Audibert.
	Therefore, it would have been obvious to one of ordinary skill in the art to program the controller of Audibert with the functions/software/hardware of Shirahata and Chao in the apparatus of Audibert to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit that it prevented damage to the apparatus and the molded article.

	Regarding claim 6, Audibert does not disclose wherein the first controller is configured to instruct the first driver to stop movement of the movable mold or change a moving direction of the first movable part as the interference avoidance operation.
	In the same field of endeavor, Shirahata/Chao discloses a controller configured to instruct the first driver to stop movement of the movable mold OR  change a moving direction of the first movable parts as the interference avoidance operation.  See Shirahata claim 3 and Chao [0005].  The moving direction is changing during operating the apparatus as understood by one of ordinary skill in the art.  See Shirahata [0058] (direction of motion with respect to the movable mold is recognized) and motion controller 76 of Chao.  Id.
	Doing so had the benefit that it prevented damage due to mechanical connecting means interacting.  Id. This was desirable in the apparatus of Audibert.


	Regarding claim 8, Audibert discloses wherein the first controller (see above for cited first controller in rejection of claim 3) is configured to calculate first time-sequential relative position information (see information of speed and location of [0043] and [0044]) on the basis of predetermined time-sequential position information (Id) of the movable mold and calculate (programming on hardware calculates as a manner of operating the apparatus) time-sequential (the apparatus moves in time) inter-drive-unit relative positon information (the interference avoidance operation ) on the basis of second time-sequential relative positon information output from the peripheral device (interpreted as controller connected to peripheral device) and the first time-sequential relative position information.
	The examiner notes that the controller has a similar structure and capabilities as claimed by applicant, (i.e. interference avoidance operation performing) which would result in the claimed property (calculation of inter-drive-unit relative position information on the basis of second time-sequential relative position information output from the peripheral device). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the controller product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
	
	Regarding claim 9, see claim rejection for claimed subject matter in claim 1 above.  The claim requires that the additional functions be performed by the second controller rather than the first controller or the second controller.  That the second controller performs the recited functions rather 
Examiner has construed that there are not recited functions different between the first and second controllers combined and that shifting the functions from one controller to the other is a rearrangement of hardware and/or programming as understood by one of ordinary skill in the art before the effective filing date.
	
	Regarding claim 11, Audibert does not disclose wherein the second controller is configured to instruct the second driver to perform an interference avoidance operation on the basis of the inter-drive-unit relative position.  Audibert cites that controllers are capable of performing such functions but does not teach how to do so.
	In the same field of endeavor, Shirahata/Chao discloses wherein the second controller is configured to instruct the second driver to perform an interference avoidance operation on the basis of the inter-drive-unit relative position.  See cited portions of rejections for claims 1/3/9 above.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to add the interference avoidance hardware and software from the apparatus of Shirahata/Chao to the apparatus of Audibert to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses.
	
	Regarding claim 12, Audibert does not disclose wherein the second controller is configured to instruct the second driver to stop movement of the movable hand clamp or change a moving direction of the movable hand clamp as the interference avoidance operation.

In the same field of endeavor, Shirahata/Chao discloses wherein the second controller is configured to instruct the second driver to perform an interference avoidance operation on the basis of the inter-drive-unit relative position.  See cited portions of rejections for claims 1/3/9 above.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to add the interference avoidance hardware and software from the apparatus of Shirahata/Chao to the apparatus of Audibert to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses.

	Regarding claim 14, Audibert does not disclose wherein the second controller is configured to calculate second time-sequential relative position information on the basis of predetermined time-sequential relative position information on the basis of first time-sequential relative position information output from the injection molding machine and the second time-sequential relative position information.
	In the same field of endeavor, Shirahata/Chao discloses wherein the controller is configured to calculate second time-sequential relative position information on the basis of predetermined time-sequential relative position information on the basis of first time-sequential relative position information output from the injection molding machine and the second time-sequential relative position information.  See cited portions of Shirahata/Chao for the rejections of claims 1/3/9 above.

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to add the interference avoidance hardware and software from the apparatus of Shirahata/Chao to the apparatus of Audibert to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses.

Claim 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audibert (US 2009/0216375) and further in view of Shirahata (US 2004/0005372), Maru (US 2003/0198701), Sicilia (US 2009/0297648), Chao (US 2005/0129794) and Choi (US 6275741).

Regarding claim 7, Audibert does not discloses further comprising:
	A first notifier (interpreted as a first notification unit), wherein
	The first controller is configured to instruct the first notifier to output a predetermined notification (any notification can be a predetermined notification – see [0041] and path 7).  That the notification on the basis of the inter-drive-unit relative position is rendered obvious by the controller of the cited combination as an amalgamation of hardware and programming.
	In the same field of endeavor of injection molding, Choi discloses further comprising a first notifier (see display of C1/L16-41).
	The combination renders obvious wherein the first controller is configured to instruct the first notifier to output a predetermined notification (operational information is predetermined) on the basis of inter-drive unit relative position (the points 1, 2, 3, of Audibert are predetermined for each preprogrammed path).

	Therefore, it would have been obvious to one of ordinary skill in the art to combine the notifier of Choi with the apparatus of Audibert to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the presentation of operational information to a user.

Regarding claim 13, Audibert does not disclose further comprising:
	A first notifier, wherein
	The second controller is configured to instruct the notifier to output a predetermined notification on the basis of the inter-drive-unit relative position.
In the same field of endeavor of injection molding, Choi discloses further comprising a first notifier (see display of C1/L16-41).
	The combination renders obvious wherein the first controller is configured to instruct the first notifier to output a predetermined notification (operational information is predetermined) on the basis of inter-drive unit relative position (the points 1, 2, 3, of Audibert are predetermined for each preprogrammed path).
	Choi had the benefit that it allowed for the presentation of operational information to a user.  See col. 2, ll. 30-55.  This was desirable in the apparatus of Audibert.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the notifier of Choi with the apparatus of Audibert to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the presentation of operational information to a user.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/22/2021, with respect to rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 1/22/2021, with respect to the rejection(s) of claims 1, 3, & 9 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712